                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA

AARON G.1,                                          )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 1:19cv232
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                       OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB) and Supplemental Security Income (SSI), as provided for in the Social

Security Act. 42 U.S.C. § 423(a), § 1382c(a)(3). Section 405(g) of the Act provides, inter alia,

"[a]s part of his answer, the [Commissioner] shall file a certified copy of the transcript of the

record including the evidence upon which the findings and decision complained of are based.

The court shall have the power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the [Commissioner], with or without

remanding the case for a rehearing." It also provides, "[t]he findings of the [Commissioner] as to

any fact, if supported by substantial evidence, shall be conclusive. . . ." 42 U.S.C. §405(g).

        The law provides that an applicant for disability insurance benefits must establish an

"inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to last for a continuous period of not less

than 12 months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental

        1
            To protect privacy, Plaintiff’s full name will not be used in this Order.
impairment is "an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques." 42 U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an

impairment exists. It must be shown that the impairment is severe enough to preclude the

plaintiff from engaging in substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th

Cir. 1962), cert. denied, 372 U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill.

1979). It is well established that the burden of proving entitlement to disability insurance

benefits is on the plaintiff. See Jeralds v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v.

Cohen, 425 F.2d 20 (7th Cir. 1970).

       Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

       In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

       1.      The claimant meets the insured status requirements of the Social security Act


                                                 2
      through December 31, 2016.

2.    The claimant has not engaged in substantial gainful activity since January 22,
      2016, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

3.    The claimant has the following severe impairments: degenerative disc disease,
      status cervical fusion, status post lumbar laminectomy, depression, and anxiety
      (20 CFR 404.1520(c) and 416.920(c)).

4.    The claimant does not have an impairment or combination of impairments that
      meets or medically equals the severity of one of the listed impairments in 20 CFR
      Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
      416.920(d), 416.925 and 416.926).

5.    After careful consideration of the entire record, the undersigned finds that the
      claimant has the residual functional capacity to perform sedentary work as defined
      in 20 CFR 404.1567(a) and 416.967(a) except cannot work on ladders, ropes, or
      scaffolds or work on slippery or uneven surfaces; can occasionally use ramps and
      stairs; can occasionally balance, stoop, and crouch, but not crawl or kneel; no
      working around unprotected heights or dangerous machinery; cannot operate a
      motor vehicle as a condition of employment; and is limited to simple and routine
      work.

6.    The claimant is unable to perform any past relevant work (20 CFR 404.1565 and
      416.965).

7.    The claimant was born on February 20, 1979 and was 36 years old, which is
      defined as a younger individual age 18-44, on the alleged disability onset date (20
      CFR 404.1563 and 416.963).

8.    The claimant has at least a high school education and is able to communicate in
      English (20 CFR 404.1564 and 416.964).

9.    Transferability of job skills is not material to the determination of disability
      because using the Medical-Vocational Rules as a framework supports a finding
      that the claimant is “not disabled.” whether or not the claimant has transferable
      job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

10.   Considering the claimant’s age, education, work experience, and residual
      functional capacity, there are jobs that exist in significant numbers in the national
      economy that the claimant can perform (20 CFR 404.1569. 404.1569a, 416.969,
      and 416.969a).



                                        3
       11.       The claimant has not been under a disability, as defined in the Social Security Act,
                 from January 22, 2016, through the date of this decision (20 CFR 404.1520(g) and
                 416.920(g)).

(Tr. 14 - 22).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

benefits. The ALJ’s decision became the final agency decision when the Appeals Council denied

review. This appeal followed.

       Plaintiff filed his opening brief on November 15, 2019. On January 24, 2020, the

defendant filed a memorandum in support of the Commissioner’s decision, to which Plaintiff

replied on February 7, 2020. Upon full review of the record in this cause, this court is of the view

that the ALJ’s decision must be remanded.

       A five-step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

                 The following steps are addressed in order: (1) Is the claimant
                 presently unemployed? (2) Is the claimant's impairment "severe"?
                 (3) Does the impairment meet or exceed one of a list of specific
                 impairments? (4) Is the claimant unable to perform his or her
                 former occupation? (5) Is the claimant unable to perform any other
                 work within the economy? An affirmative answer leads either to
                 the next step or, on steps 3 and 5, to a finding that the claimant is
                 disabled. A negative answer at any point, other than step 3, stops
                 the inquiry and leads to a determination that the claimant is not
                 disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that step five was the determinative inquiry.

                                                  4
        Plaintiff was born on February 20, 1979. (R. at 255). At the time of the administrative

hearing, he was 39 years of age. (R. at 12). Plaintiff received a GED. (R. at 281). Plaintiff

previously worked in shipment and as a flooring installer. (R. at 281).

        The record shows that Plaintiff’s first issues arose on March 10, 2013, when he presented

to the emergency department at Tanner Medical Center with complaints of an injury to the right

side of his head and right shoulder. (R. at 328). On that day, Plaintiff was attempting to remove a

tree located close to a house and, unfortunately, the pulley system that was set up to pull the tree

away from the house broke and struck him on the right side of his head and shoulder. Id. A CT of

the brain showed evidence of a 4.2cm hematoma “overlying the parietal region the calvarium.”

(R. at 332). Plaintiff was warned that he may have difficulties with memory, concentration, and

headaches. (R. at 329). Additionally, he was advised to avoid activities that would put him at risk

for significant head injury and avoid strenuous activity. Id.

        A lumbar MRI completed on April 25, 2014, demonstrated disc herniation at the L5-S1

level traversing the S1 nerve root, degenerative spondylosis at the L4-5 and L5-S1 level, and

prominent epidural fat narrowing the thecal sac at the L4-5 and L5-S1 levels. (R. at 388). The

cervical MRI completed on the same date demonstrated multilevel degenerative cervical

spondylosis with canal narrowing and neural foraminal narrowing and enlarged adenoids. (R. at

390).

        On June 6, 2014, Plaintiff attended a new patient visit with Dr. Anna Dumas at Medical

East Clinic with complaints of a rash, a knot on his ankle, stomach issues, back pain, fatigue, and

depressed mood. (R. at 429). Dr. Dumas noted a “nontender movable mass” under Plaintiff’s left

armpit. Id. Dr. Dumas assessed tinea corpis, depression, GERD, weight gain, and low back pain.


                                                  5
Id. Plaintiff was prescribed Lotrisone cream, Wellbutrin, Ibuprofen 800, Omeprazole,

Testosterone, and Lopid. (R. at 430). Lab work completed on this date demonstrated high

triglycerides (189), and low testosterone (185). (R. at 442-443).

       On June 11, 2014, a soft tissue ultrasound was conducted on Plaintiff’s left armpit at

Decatur Morgan Hospital which showed a solid reniform nodule. (R. at 454). Dr. John Owens’

impression was that it was a prominent lymph node consistent with benign lymphadenopathy. Id.

Plaintiff attended a follow up visit with Dr. Dumas on June 20, 2014, with reports of ongoing

headaches since the time of his head injury in 2013. (R. at 431). He explained that his headaches

lasted 40 minutes and were accompanied with blurry vision. Id. Dr. Dumas diagnosed headaches,

muscle spasms, sleep apnea, and fatigue. Id. Plaintiff was provided a testosterone shot; he was

prescribed Ibuprofen 800 and Flexeril. (R. at 431-432).

       On July 10, 2014, Plaintiff attended a follow up visit with Dr. Dumas. (R. at 433).

Plaintiff stated that his family recently lost their home and all their possessions in a fire, and since

that time he started experiencing several panic attacks. Id. Plaintiff was diagnosed with chronic

pain syndrome, insomnia, anxiety, and rectal bleeding. Id. Dr. Dumas referred him to a

gastroenterologist and prescribed Xanax. Id.

       On July 16, 2014, Plaintiff attended an appointment with Dr. Kantamneni at Decatur

Digestive Diseases (R. at 455). Plaintiff complained of abdominal pain in the lower to middle

abdomen, diarrhea and red blood in his stool as well as nausea and vomiting. (R. at 455-456).

       On July 24, 2014, Plaintiff underwent an EGD and colonoscopy at Decatur Ambulatory

Surgery Center. (R. At 447). Findings were made for GERD, esophagitis, internal hemorrhoids,

and a polyp was removed for biopsy. Id.


                                                   6
       The pathology report from Prime Path, PC on July 25, 2014, noted diagnosis of chronic

gastritis based on the antral biopsy and a diagnosis of hyperplastic polyp from the colon polyp

biopsy. (R. at 446).

       On March 3, 2015, Plaintiff again presented himself to Dr. Dumas with complaints of

back pain, memory loss, slurred speech, and mood swings. (R. at 435). Plaintiff admitted he had

been drinking alcohol to ease his pain and stated he had been seeing a counselor at TVPC. Id. He

reported a 20 minute episode of left chest pain with SOB and palpitations two weeks prior. Id. Dr.

Dumas prescribed Ibuprofen 800 and Omeprazole. Id. Labwork completed on this date

demonstrated high cholesterol (236), high triglycerides (190), low testosterone (85), low vitamin

D (10). (R. at 439-440).

       A thoracic spine MRI completed March 11, 2015, demonstrated a small hemangioma

behind T6. (R. at 460).

       A cervical spine MRI completed March 14, 2015, demonstrated the following

degenerative changes: straightening of the cervical spine curvature; disc osteophyte, mild

foraminal narrowing and uncovertebral degenerative changes at C3-C4; disc osteophyte and mild

foraminal narrowing at C5-C6. (R. at 414).

       A lumbar spine MRI completed on March 27, 2015, demonstrated disc herniation with

severe compression of the nerve root, significant recess narrowing, mild foraminal narrowing,

disc desiccation with small disc bulge at L4-L5, and the epidural lipomatosis at L4-L5 persists.

(R. at 465). A brain MRI completed on this same date noted generalized atrophy. (R. at 467).

Plaintiff attended an appointment with Dr. Kimberly Chaney at North Central Neurology

Associates on March 31, 2015, regarding his memory loss, slurred speech, and mood swings. (R.


                                                7
at 398). Plaintiff reported that since his accident in 2013 he experienced the following cognitive

issues: trouble putting words together, repeating himself, confusion, quick to anger, fatigue,

zoning out, daily headaches, and stumbling. (R. at 398-399). Dr. Chaney’s diagnoses included

headache, cervical radiculopathy, encephalopathy, dizziness/vertigo, and chronic fatigue. (R. at

400). Nuedexta and Vimpat were prescribed. Id.

       On May 11, 2015, Plaintiff attended an appointment with Dr. Jason Banks at Spine &

Neuro Center. (R. at 408). He reported the following symptoms: pain from the base of the neck

across his shoulders into the hands, numbness in the 4th and 5th digits of both hands, weakened

grip and difficulty with fine motor skills resulting in dropping items, inability to lift hands above

his head, pain in the right hip that goes into the right foot, numbness in both feet, and cramping in

both calves. Id. Dr. Banks noted that Plaintiff demonstrated difficulty with shoulder abduction

above his shoulder, which was worse on the right than the left, and a slightly weak grip on the

right compared to the left. (R. at 410). Dr. Banks reviewed the thoracic MRI, noting minimal

adjacent level disease at C3-C7 with minor degenerative changes. Id. Dr. Banks also reviewed the

lumbar MRI, which demonstrated degenerating disc L4-5 and a large disc protrusion at L5 and

S1. Id. Lumbar x-rays completed during this visit demonstrated loss of disc space height at L4-5

and L5-S1. (R. 412). Dr. Banks noted, “My impression is he has significant pains all over his

body but more importantly a right S1 radiculopathy.” Id. Dr. Banks and Plaintiff agreed on a right

L5-S1 laminectomy, discectomy, and nerve decompression. (R. at 472). Dr. Banks prescribed

Medrol Dosepak and Mobic. Id.

       On May 21, 2015, Plaintiff returned to Dr. Dumas, and she removed his warts for him

during this visit. (R. at 437). His blood pressure was elevated (150/101) which he attributed to his


                                                  8
stress. Id. Dr. Dumas prescribed Adipex for his obesity. Id. Plaintiff’s UDS demonstrated positive

findings for alcohol and hydrocodone on 5/28/15. (R. at 438).

       Dr. Jason Banks wrote a letter on May 28, 2015, regarding his assessment and plan for

Plaintiff. (R. at 471). Dr. Banks provided the following diagnoses: cervicalgia, brachial neuritis or

radiculitis, degeneration of cervical intervertebral disc, lumbago, thoracic or lumboscaral neuritis

or radiculitis unspecified, and displacement of lumbar intervertebral disc without myelopathy. (R.

at 471). Dr. Banks’ impression was Plaintiff suffered from significant pain all over his body with

right radiculopathy being the worst. (R. at 472).

       Plaintiff underwent right L5-21 discectomy and nerve decompression on June 9, 2015. (R.

at 350).

       On July 6, 2015, Plaintiff returned for a post-op follow up appointment with Dr. Banks

(R. at 350). He had some “greenish drainage” and was prescribed Bactrim to treat his wound. (R.

at 351). Plaintiff requested carpal tunnel release on right arm. Dr. Banks requested a copy of his

EMG nerve conduction study. Id.

       Plaintiff attended an initial patient evaluation with Dr. Ann Still at Comprehensive Pain

Specialists on January 25, 2016. (R. at 340). He rated his pain a seven and described it as

constant. Id. By his report the pain interfered with daily chores, employment, house chores, mood,

sleep, relationships, and walking. (R. at 340-341). His BMI was 42.27. (R. at 342). The physical

exam noted “decreased right hand (median nerve),” tenderness in the midline area of the lumbar

and cervical spine, and positive Tinel’s on the right hand. Id. Dr. Still provided the following

diagnoses: cervical and lumbar radiculopathy; post laminectomy syndrome; chronic pain. (R. at

342). Plaintiff was instructed to continue using Norco and was prescribed Lyrica. Id.


                                                    9
       On January 27, 2016, Plaintiff met with Dr. Banks. (R. at 346). Plaintiff reported pain in

his back, legs, and arms along with numbness and tingling in his right arm through the hand. (R.

at 347). Dr. Banks reviewed the MRI scan and determined that Plaintiff had cervical

radiculopathy and spondylosis from the C3 to C7 region. Id. Dr. Banks recommended a cervical

CT to evaluate Plaintiff’s back and leg pain. Id.

       Plaintiff attended a visit with Dr. Harbin on September 14, 2016, with complaints of high

anxiety and continued sinus issues. (R. at 366). BMI was 45.2. Id. He was diagnosed with

sinusitis and anxiety syndrome, Dr. Harbin prescribed Rocephin, Xanax, Zpack, EdaHist, and

refilled Norco. Id.

       On October 18, 2016, Plaintiff presented himself to Dr. Harbin for a prescription refill on

Norco and Flonase. (R. at 368). He reported ongoing pain and sinus issues. Id. He was diagnosed

with rhinitis and prescribed Flonase, Singulair, Zyrtec, and Norco was refilled. Id.

       Plaintiff visited Dr. Harbin on November 21, 2016 to discuss his mood swings describing

very “low lows” and really “high highs.” (R. at 369). Dr. Harbin provided the diagnoses of

depression, mood swings, anxiety, and chronic back pain. Id. Dr. Harbin prescribed Xanax,

Zyprexa, Depakote, and refilled Norco. (R. at 370).

       On December 23, 2016, Plaintiff returned to see Dr. Harbin for prescription refills. (R. at

371). Plaintiff explained that he was unable to fill the Zyprexa due to lack of insurance and cost.

Id. He reported that the Depakote was no longer helping; he felt nervous all the time. Id. Plaintiff

had a history of alcohol abuse, he denied drinking but stated “that demon is really knocking on

the door.” Id. Dr. Harbin diagnosed bipolar affective disorder- depressed, fatigue, anxiety, and

candidiasis of unspecified site. Id. Plaintiff was prescribed Risperdal, Xanax, and Norco was


                                                    10
refilled. (R. at 372).

        On January 23, 2017, Plaintiff visited Dr. Harbin requesting medication refills. (R. at

373). Plaintiff reported he started a new job, but was unable to make it through the workday

without Norco. Id. Dr. Harbin provided diagnoses of muscle spasms and tinea corporis. Id.

        On June 28, 2017, Plaintiff attended an appointment with Dr. Sharon Singleton requesting

a referral to pain management. (R. 384). His BMI was 44.17. (R. 383). A rash was noted on left

axilla and posterior left ankle during physical examination. (R. at 385). Dr. Singleton prescribed

Nystatin cream, Medrol Dosepak, Sertraline, and completed referral for pain management. Id.

        On February 9, 2018, Plaintiff attended a mental status examination with Dr. Leslie

Predina as referred by DDB. (R. at 498). Dr. Predina noted that Plaintiff’s mood suggested

feelings of depression and anxiety, his ability to sustain concentration was impaired, and he had

difficulty recalling information. (R. at 499). Dr. Predina’s impression noted Plaintiff

demonstrated issues with his cognitive functioning, slight impairment in judgment and common

sense, his orientation appeared impaired, was experiencing minor memory problems, and had

slightly impaired understanding of arithmetic. (R. at 501). She estimated that his IQ would be low

average to average in range. Id. Dr. Predina diagnosed Plaintiff with major Depressive Disorder

and Generalized Anxiety Disorder. Id. Dr. Predina completed a Medical Source Statement of

Ability to Do Work Related Activities, and she reported that Plaintiff’s ability to understand,

remember, and carry out instructions were affected by his impairment. (R. at 502). Dr. Predina

also indicated that Plaintiff’s ability to interact appropriately with supervision, co-workers, and

public, as well as respond to changes in the routine work setting were affected by his

impairments. (R. at 503).


                                                 11
       Plaintiff underwent a physical examination with Dr. John Mericle on February 13, 2018,

as referred by DDB. (R. at 507). At the time of the evaluation Plaintiff was taking Xanax. Id. The

functional capacity test revealed that Plaintiff could walk 100 yards, stand for 10-15 minutes,

climb one flight of stairs, and lift 20 lbs. (R. at 508). Abnormal range of motion were found in the

following areas: cervical flexion, cervical extension, cervical rotation, lumbar forward flexion,

and lumbar extension. (R. at 515). Dr. Mericle provided the following statement: “This claimant’s

chief problem in his low back pain that makes his legs go numb. He also has pain in his neck

from prior fusion.” (R. at 516).

       Dr. Mericle completed a Medical Source Statement of Ability to Do Work Related

Activities, he reported that Plaintiff could occasionally lift and carry up to ten pounds. (R. at 518).

Dr. Mericle indicated that Plaintiff could sit, stand, walk for 15 minutes at a time. (R. at 519).

During an eight hour work day, it was suggested that Plaintiff could sit for three hours, stand for

three hours, and walk for two hours of the day. Id. Dr. Mericle restricted Plaintiff’s reaching

overhead with both arms overhead, operation of foot controls, climb stairs/ramps, and balance to

occasionally. (R. 520-521). Plaintiff should never climb ladders or scaffolds, stoop, kneel, crouch,

or crawl. (R. at 521). His exposure to moving mechanical parts, operating a motor vehicle,

humidity/wetness, and pulmonary irritants should be limited to occasional. (R. at 523). He should

never be exposed to unprotected heights, extreme cold/heat, or vibrations. Id.

       Plaintiff presented for an administrative hearing on January 8, 2018 in Fort Wayne,

Indiana in front of ALJ John Carlton and was represented by attorney Nick Lavella. (R. at 596).

Mr. Lavella started with his opening statement, and he noted that Plaintiff had been diagnosed

with degenerative disc disease in his lumbar and cervical spine with a history of cervical spine


                                                 12
fusion in 2006. (R. at 599). He informed the ALJ that the claimant experienced a work injury in

2013 which resulted in a head injury and subsequent lumbar laminectomy in June 2015. Id. Mr.

Lavella noted this surgery was followed by a diagnosis of post-laminectomy syndrome or failed

back syndrome. (R. at 599). He referred to an MRI from March 2015, prior to this surgery, which

demonstrated a large right paracentral disc herniation extrusions with severe compression of the

exiting nerve route on the right side. Id. The MRI in April 2014, after the fusion, showed

multilevel degenerative cervical spondylosis resulting in moderate left neural foraminal

narrowing at C4-C5 and C5-C6. (R. at 599-600). Mr. Lavella also noted that Plaintiff’s obesity

(BMI over 40), memory problems, right carpal tunnel, and history of left carpal tunnel release

complicated his problems. (R. at 600). He argued that Plaintiff’s other conditions of positive

straight leg raise, diminished strength and sensation affected his ability to sustain the work

postures needed to complete a sedentary job on a full-time basis. Id. Additionally, the claimant’s

reduced ability to concentrate, remember, and use his right hand for handling, grasping, fingering

result in additional work restrictions. Id. Mr. Lavella informed the ALJ that Plaintiff recently had

a failed work attempt as a part-time internet customer service representative and prior to that he

also had a failed work attempt making refrigerators for GE. (R. at 600-601).

       The ALJ started his examination of the claimant by asking about his work history,

Plaintiff responded the last time he worked was a month prior to the hearing as a customer service

representative for Xbox/Microsoft. (R. at 602). At this job he worked from home approximately

20 hours a week and was responsible for answering calls, communicating with customers, data

entry, problem solving, and troubleshooting. (R. at 602-603). When the ALJ asked Plaintiff why

he only worked 20 hours, he explained that he could not sit for more than 30 to 45 minutes at a



                                                 13
time before the pain set in. (R. at 604). Plaintiff made minimum wage at this job and stayed with

the company for two months. Id. The ALJ informed the vocational expert that the user support

analyst would not be considered as past relevant work. (R. at 605). Between 2016 and 2017,

Plaintiff worked for Lyons HR doing assembly line work for GE refrigerators where he started off

putting ice makers into freezers. However, he was moved to a sit-down job within a week as he

wasn’t able to do the overhead work. (R. at 605). His next position with this company consisted

of placing solenoids into a circuit board, and he had difficulty maintaining this position due to the

continuous movement and long periods of sitting. (R. at 606). Plaintiff verified that he worked

full time at this position for approximately $8.25 an hour. (R. at 606-607).

       Between 2015 and 2016 Plaintiff worked for Labor Force doing shipping in a sheet

factory where he stacked, labeled, bound, and shipped bed sheets. (R. at 607-608). Plaintiff

recounted that he lifted up to 50 pounds of pallets of bed sheets at this position. (R. at 608). He

informed the ALJ that he left this job because of his pain and not meeting quota. (R. at 609). In

2014 Plaintiff worked for Commercial Flooring Services installing flooring, where he lifted up to

300 pounds. Id. Prior to that Plaintiff worked for Mann’s Tower Service where he was

responsible for assembling antennas and placing them on top of cell phone towers, however he

was unable to make it to the top of the tower due to his back pain. (R. at 610-611). In 2007 and

2008 Plaintiff was self-employed; he installed commercial and residential flooring. (R. at 611). In

2005 he was employed by Mid-America Management and was responsible for building

maintenance at an apartment complex. He informed the ALJ the heaviest thing he lifted was

refrigerators, stoves, and furniture. (R. at 611-612).

       Mr. Lavella started his examination of the Plaintiff by asking about his living situation.



                                                  14
Plaintiff stated he lived alone in a two story home with a basement and noted that his daughter

visited on the weekends. (R. at 612). He had moved to Indiana from Alabama after a “nasty

divorce” to be closer to family and had been struggling to obtain Medicaid since that time. (R. at

612-613). When Mr. Lavella asked Plaintiff about the reason he held several jobs since 2014, he

responded that he was unable to do things fast enough, was physically incapable, and also noted

trouble with confusion which affected his ability to multitask. (R. at 614). Mr. Lavella asked the

claimant to identify his physical problems. Plaintiff responded that his neck hurt with pain

radiating down to his hands which would make his hands numb and made it difficult to hold on to

anything. Id. His lower back pain also caused shooting pain down his legs and numbness which

required him to alternate between sitting and standing. (R. at 614-615).

       When Mr. Lavella asked about his lower back surgery in 2015, Plaintiff indicated it made

things worse. (R. at 615). Prior to losing his health insurance Plaintiff was involved in pain

management and was prescribed Norco, however this medication only helped for two to three

hours. (R. at 615-616). At the time of the hearing he was not on any pain medication and rated his

pain as a seven out of ten and recounted that when he took Norco his pain was only reduced to a

four or five during the first hour of use. (R. at 616-617). He explained that this medication caused

him to become irritable. (R. at 617). Mr. Lavella noted that Plaintiff had tried a TENS unit,

physical therapy, chiropractic therapy, and two surgeries. Id. When asked how long he could sit at

one time, Plaintiff stated 30 to 45 minutes before his pain became too much to handle, and he

would be shifting in his chair. (R. at 618). When asked how long he could be on his feet, Plaintiff

stated the could push himself to 35 to 45 minutes at one time. (R. at 619). Plaintiff’s neck pain

would shoot into both hands and cause numbness after 10 to 15 minutes and would wake him



                                                 15
from sleep. (R. at 619-620). Plaintiff testified he received left carpal tunnel release over ten years

prior and since that time the numbness had returned to his left side. (R. at 620). He cited the

reason for not obtaining right carpal tunnel release as the lack of health insurance and money. (R.

at 620-621). Mr. Lavella asked Plaintiff how much he could lift and carry, he responded

approximately 20 pounds. (R. at 621). He also described difficulty with twisting and bending

which prevented him from tying his shoes therefore he had switched to Velcro. (R. at 622). He

also described trouble concentrating due to the pain. Id. He noted the most comfortable position is

in a recliner with his feet inclined. (R. at 623). Next Plaintiff spoke about his memory issues

which have caused him to leave his coffee pot on, flood his kitchen after forgetting the water was

running, and forget to pick his 15 year old daughter up for visits. (R. at 624). His weight at the

time of the hearing was 290. Id.

       The ALJ asked Plaintiff about flooring work he was doing as documented in a medical

record from June 2017, Plaintiff explained that he was helping his father rehabilitate a shower

with subway tile at that time. (R. at 625). The ALJ also asked about a note from the doctor which

stated Plaintiff had been attending the gym on a regular basis for six months, Plaintiff clarified

that he tried to engage in physical therapy activities in an effort to lose weight but was only able

to attend approximately four times. (R. at 626). Plaintiff confirmed he had a driver’s license but

had difficulty driving for long periods of times as has to get out of the car every 45 to 50 minutes.

(R. at 627-628).

       The ALJ asked the VE, Scott Silver, to identify Plaintiff’s past work history. (R. at 628).

The VE identified the following: Cable-splicer helper (DOT 829.667-010) SVP 3, medium;

Assembler, production (DOT 706.687-010) SVP 2, light; Electronics assembler (726.684-078)



                                                 16
SVP 4, light; Maintenance repairer, building (DOT 899.381-010) SVP 7, medium; Floor layer

(864.481-010) SVP 6, medium; Laborer, stores (DOT 922.687.058) SVP 2, heavy. (R. at

632-633). The ALJ set forth a hypothetical:

       ALJ: ...Hypothetical individuals are the same age, education, and vocational
       background as this Claimant. This hypothetical individual is limited in the
       following ways. The individual is limited to no more than sedentary work. Further
       assume that the individual cannot work on ladders, ropes, or scaffolds, or work on
       slippery or uneven surfaces. Can occasionally use ramps and stairs, and can
       occasionally balance, stoop, and crouch, but not crawl or kneel. No working in
       unprotected heights or around dangerous machinery. Cannot operate a motor
       vehicle as a condition of employment and is limited to simple and routine work.
       Would any of the past work be able to be done by that hypothetical individual or
       the Claimant?

       (R. at 633).

       The VE indicated that the hypothetical individual would be unable to do past work, and he

provided the following jobs that the hypothetical individual could do: Order clerk (DOT

209.567-014), SVP 2, sedentary; Final assembler, glasses (DOT 713.687-018), SVP 1, sedentary;

Stuffer (DOT 731.685-014), SVP, sedentary. (R. at 634). The ALJ then set forth a new

hypothetical:

       ALJ: All right. So if I was to further amend that hypothetical individual such that
       they needed a sit/stand option, meaning they’d be able to stay on task- - they could
       do their job either seated or standing and still be on task, they could hold onto a
       position for at least 15 minutes, as needed - - and note I’m saying at least 15
       minutes, so even though it’s sedentary work, which would be predominately
       expected to be seated, so I’m not suggesting the person automatically has to switch
       every 15 minutes, but I’m saying they can hold a single position for at least 15
       minutes. Would they be able to do those three jobs; the order clerk the floor- - the
       final assembler, and the stuffer?

       (R. at 634)

       The VE responded that all three jobs would remain. (R. at 634-635). He added that a

person can be off task up to 10% of the workday excluding breaks and miss no more than one day


                                               17
a month during the probationary period. (R. at 635).

       Mr. Lavella started his examination of the vocational expert, and he asked the frequency

of handling and fingering related to the jobs identified in hypothetical one, the VE responded

“frequent to constant.” (R. at 636). When Mr. Lavella asked if an individual were limited to

frequent handling and grasping with their dominant hand, would they still be able to perform the

identified jobs, the VE responded that the assembler and stuffer positions would be eliminated.

Id. Mr. Lavella asked if being allowed to sit or stand is considered an accommodation for which

an employer would need to modify a workstation. (R. at 637). The VE responded no, and noted

that based on his experience “everybody seems to have the desks that crank up and down”

therefore the employers don’t consider it an accommodation. Id. In response to this, Mr. Lavella

asked for the reduction in numbers as every employer may not have this type of workstation. Id.

The VE responded, “Well, I haven’t done a survey of all the employers, so I’m reluctant to give

any numbers, because I have no statistical data to back it up...” Id.

       The VE noted that “some assembly plants” are retrofitted with specialized chairs and

workstations. (R. at 638). He went on to discuss how “some employers” have self-pace work

which allows a person to take breaks as needed for a total of one hour, however he also pointed

out that “...if somebody takes more unscheduled breaks in the hour and it takes them off task

more than 10% they’re no going to complete the number of which it’s necessary to be

competitive.” (R. at 639). The VE went on to clarify that a person would need to have

unscheduled break time close to 40 minutes to an hour to be considered off task more than 10%.

(R. at 639-640). Mr. Lavella discussed how the eyeglass assembler and stuffer position may be

performed by machines, and the VE responded that “some do it manually” depending on where



                                                 18
the job is being done. (R. at 640). He indicated that the data he provided is representative of jobs

that exist in the national statistics, they are not number specific to each DOT code. (R. at641).

       Mr. Lavella made his closing statement indicating that the DDB did not get all of the

evidence upon initial review and therefore did not consider listing 1.04. He argued that the

combination of all the claimant’s impairments would present too many work restrictions. (R. at

643). The ALJ responded that due to the fact that Plaintiff had not received any medical treatment

in approximately a year, he would be sent for a consultative examination. Id. The ALJ concluded

the hearing by requesting the Plaintiff’s most recent employment records from his job. Id.

       In support of remand, Plaintiff first argues that the ALJ’s conclusion that Plaintiff could

constantly use his hands to engage in fine and gross manipulation is not supported by substantial

evidence. Plaintiff contends that the ALJ impermissibly and unilaterally interpreted nearly five

years of complex medical evidence in concluding Plaintiff had no limitation to the use of his

hands and could constantly engage in handling and fingering bilaterally. (R. at 17) The ALJ

concluded Plaintiff had no manipulative limitations whatsoever, despite his diagnoses of bilateral

carpal tunnel and cervical radiculopathy, without the support of any examining or reviewing

medical expert who opined on Plaintiff’s condition.

       The Seventh Circuit has established that an ALJ may not unilaterally come to medical

conclusions, “there is always a danger when lawyers and judges attempt to interpret medical

reports and that peril is laid bare here.” Israel v. Colvin, 840 F.3d 432 (7th Cir. 2016); citing

Browning v. Colvin, 766 F.3d 702, 705 (7th Cir. 2014) (noting that administrative law judges are

not permitted to "play doctor"); see also Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565, 570 (7th

Cir. 2003); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996). Here, Plaintiff points out that the



                                                  19
ALJ rejected the disabling opinions of every single medical expert who reviewed Plaintiff’s

medical records or offered an assessment of his limitations, including the Agency-contracted

Consultative Examiner to whom he sent Plaintiff for examination and evaluation of his maximum

residual functional capacity. (R. at 507) That examiner opined Plaintiff could never engage in

bilateral non-overhead reaching, handling, fingering, pushing, pulling or feeling, limitations

which the vocational expert testified would preclude his ability to perform any job and result in a

conclusion of disability. (R. at 76, 520) With regard to rejecting disabling opinions offered by the

Agency’s own consultants, the Seventh Circuit has held “rejecting or discounting the opinion of

the agency’s own examining physician that the claimant is disabled can be expected to cause a

reviewing court to take notice and await a good explanation here for this unusual step.” Beardsley

v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014).

       Plaintiff also notes that, while the ALJ’s rejection of an Agency-contracted examiner’s

disabling opinion is troubling, his most substantial error lies in his unilateral interpretation of

nearly five years of complex medical evidence in concluding what the evidence suggested about

Plaintiff’s ability to engage in fine and gross manipulation with his bilateral hands. Less than one

year ago, the Seventh Circuit held that an ALJ’s unilateral interpretation of an MRI report and

determination whether it indicated resulting limitations demonstrative of medical equivalence to a

listing of presumptive disability was “impermissible” and did not support his conclusion with

substantial evidence. McHenry v. Berryhill, 911 D.3d 866, 871-872 (7th Cir. 2018). Moreover,

the Seventh Circuit reiterated that “[a]n ALJ may not conclude, without medical input, that a

claimant’s most recent MRI results are ‘consistent’ with the ALJ’s conclusions about her

impairments” and “ALJ was not qualified to determine on his own whether the MRI results



                                                  20
would corroborate the claimant’s complaints ‘without the benefit of an expert opinion.’” Id.,

citing Akin v. Berryhill, 887 F.3d 314, 317-18 (7th Cir. 2018).

       Here, the ALJ did exactly what the Seventh Circuit has forbade, albeit the objective

imaging at issue was an EMG and not an MRI. He concluded, without the supportive input of any

medical expert, that entire lines of objective evidence, including complex imaging in the form of

an EMG suggestive of carpal tunnel syndrome “affecting sensory and motor components” of his

dominant hand (R. at 89), failed to support any limitation to Plaintiff’s ability to use his hands for

manipulative purposes. The ALJ inaccurately concluded “there are no EMG results or other

objective medical evidence in the record” to support such limitations. (R. at 15) Additionally, the

ALJ, unilaterally and without any support from a medical expert, concluded that a multitude of

other objective evidence indicative of at least some impairment to Plaintiff’s hands did not merit

any manipulative limitation whatsoever: numbness, weak grip, and positive Tinel’s sign. (R. at

342, 347, 408, 410). Plaintiff argues that remand is necessary so a medical expert may scrutinize

the objective evidence and associated symptoms and offer an opinion of what it indicates about

Plaintiff’s capacity to use his hands.

       Plaintiff states that he has incurred significant harm as result of the ALJ’s conclusion

regarding the restrictions to the use of Plaintiff’s hands. Because the Commissioner bears the

burden of proof at Step Five, an ALJ is required to orient the VE to the totality of a claimant’s

limitations. “[B]oth the hypothetical posed to the VE and the ALJ’s RFC assessment must

incorporate all of the claimant’s limitations supported by the medical record.” Yurt v. Colvin, 758

F.3d 850, 857 (7th Cir. 2014); O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010).

The ALJ must bear the burden of demonstrating someone with all of a claimant’s limitations can



                                                 21
perform a significant number of jobs in the national economy. 20 CFR 404.1512 (g); 404.1560(c);

416.912(g); 404.1520 (g); 416.960(c); and 416.920(g). The ALJ bears this burden with testimony

of the vocational expert in accordance with the dictionary of occupational titles. S.S.R. 00-4p.

Here, the vocational expert testified that a limitation to frequent handling and fingering would

have eliminated two of the three jobs the ALJ ultimately concluded Plaintiff could perform in

significant numbers, and a limitation to occasional handling and fingering would have eliminated

his ability to perform all three. (R. at 76) While the ALJ rejected the Agency-contracted

consultative examiner’s position that Plaintiff could never engage in any handling or fingering,

his unilateral interpretation of the complex medical evidence as indicating not even a minimal

limitation in those areas was improper and just as harmful to Plaintiff.

       Plaintiff claims that the ALJ further erred in dismissing the only medical expert opinion

which touched on Plaintiff’s hand-related impairments without clarification, and did so relying

only on his own unqualified layperson interpretation of the complex medical evidence. Plaintiff

argues that instead of unilaterally concluding that Plaintiff’s EMG-confirmed carpal tunnel

syndrome and the multitude of correlated objective clinical findings were indicative of absolutely

no hand-related limitations, the ALJ should have adopted the opinion of the medical expert, Dr.

Mericle or, at the very least, attempted to clarify the opinion he assessed before simply rejecting it

and relying wholly on his own medical interpretation of the evidence.

       As noted above, the Seventh Circuit has held “rejecting or discounting the opinion of the

agency’s own examining physician that the claimant is disabled can be expected to cause a

reviewing court to take notice and await a good explanation here for this unusual step.” Beardsley

v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014). In the present case, Dr. Mericle opined the disabling



                                                 22
limitation that Plaintiff could never handle and finger over the course of an eight-hour workday.

In Barnett v. Barnhart, the Seventh Circuit held that the ALJ should have contacted claimant’s

doctor for clarification of her medical opinions, and asked for more detail. 381 F.3d 664, 669-670

(7th Cir. 2004) Here, such an action on the part of the ALJ was even more a necessity given the

fact no other medical expert scrutinized Plaintiff’s hand-related objective evidence and the only

doctor who examined him ultimately offered the opinion he should never engage in handling or

fingering, an outcome determinative limitation in this case. Rather, the ALJ concluded not only

that the Agency-contracted expert was too limiting in his assessment but that Plaintiff actually

had no manipulative limitations whatsoever. Such a conclusion is based wholly on the ALJ’s own

layperson medical judgment. Plaintiff notes that as an alternative to seeking clarification from Dr.

Mericle, the ALJ could have sought the opinion of another expert as opposed to concluding

Plaintiff had absolutely no hand-based limitations. Plaintiff argues that the ALJ’s failure to

support his conclusion with any medical expertise deprives his conclusion of the support of

substantial evidence, and requires remand so a medical expert may consider Plaintiff’s

hand-related impairments.

       In response, the Commissioner concedes that the ALJ’s conclusion that Plaintiff had no

limitation whatsoever to the use of his arms and hands was based solely on his own interpretation

of complex medical evidence. As noted, the record shows that no state agency reviewing

physician ever offered an opinion with regard to how Plaintiff’s hand-related etiology and clinical

findings amounted to corresponding limitations due to “insufficient evidence” in the file at the

time of their review of the case. (R. at 102-103) At the time of that determination, March of 2016,

the agency physicians did review an EMG which demonstrated “moderate right cts affecting



                                                 23
sensory and motor components” of Plaintiff’s dominant hand. (R. at 89) After the State Agency

Reviewing Physicians reviewed the file and concluded there was “insufficient evidence” to offer

an opinion with regard to corresponding limitations, nearly five years of medical records spanning

from 2013 to 2018 were entered into the file as evidence. (R. at 358-593) These records were

demonstrative of hand-related limitations and etiology, and contained significant evidence of

clinical correlation to the aforementioned EMG indicative of nerve damage in the upper

extremities: numbness in 4th and 5th digits of bilateral hands (R. at 408); weakened grip strength

(R. at 408,); difficulty with shoulder abduction (R. at 408); diagnosis of cervical radiculopathy (R.

at 400); MRI demonstrating multilevel degenerative cervical spondylosis with canal narrowing

and neural foraminal narrowing (R. at 390); and the conclusion of the consultative examiner, Dr.

Mericle, that Plaintiff could occasionally reach overhead, never reach in other directions, never

handle, never finger, never feel, and never push or pull. (R. at 520). Clearly, the ALJ unilaterally

and erroneously concluded that the evidence was unfounded and that Plaintiff’s residual

functional capacity should reflect no limitation to the use of his upper extremities whatsoever. (R.

at 17). The harm of such an error is compounded by the fact that even a slight limitation to

frequent use of Plaintiff’s hands would have eliminated two of the three jobs the vocational

expert testified Plaintiff could perform. A limitation to only occasional use of the hands would

have resulted in an ability to perform no jobs in the national economy.

       While Dr. Mericle’s opinion of limitations to Plaintiff’s upper extremities was internally

inconsistent with his examination findings, it was not inconsistent with the record as a whole.

Given the fact the ALJ was aware of the highly consequential nature of the question of whether

Plaintiff had even slight limitations to the use of his hands and the fact no other medical expert



                                                 24
offered any opinion on the subject, clarification of the opinion and examination findings would

have been appropriate. The Commissioner acknowledges the existence of at least some

hand-related limitations as evidenced by the records contained in the file, “neck pain radiating to

the arms with numbness to the fingers on the left stopping at the elbow on the right,” examination

demonstrating “decreased sensation in right hand.” The Commissioner further recognized loss of

sensation of the fingers, weakened grip, and difficulty with fine motor skills. As Plaintiff

contends, the record clearly supports at least some difficulty with Plaintiff’s hands. The ALJ’s

outcome determinative conclusion of no limitation whatsoever, based wholly on his own

interpretation of complex evidence and against the opinion of his own agency’s consulting

examiner, necessitated, at the very least, clarification of that opinion or scrutiny of the evidence

by another medical expert. His own unqualified, layperson interpretation of the complex medical

evidence as indicating no limits at all does not support such a conclusion with substantial

evidence or the relevant legal standards. Thus, remand is warranted on this issue.

       Next, Plaintiff argues that the ALJ erroneously found the limiting effects of Plaintiff’s

hand-related deficits to be “not entirely consistent” with the evidence. Specifically, Plaintiff

argues that the ALJ committed reversible error in rejecting Plaintiff’s credibility concerning the

intensity, persistence, and limiting effects of his impairments for reasons that are “patently

wrong.” In assigning an RFC, the ALJ must consider the claimant’s testimony, the objective

medical evidence, and opinions from medical sources. 20 C.F.R. § 404.1545(3). A court will not

disturb the weighing of credibility so long as the determinations are not “patently wrong.”

Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.2000); Prochaska v. Barnhart, 454 F.3d 731, 738

(7th Cir.2006) (citing Carradine v. Barnhart, 360 F.3d 751, 753 (7th Cir.2004)). When the



                                                 25
credibility determination rests on “objective factors or fundamental implausibilities rather than

subjective considerations [such as a claimant's demeanor], appellate courts have greater freedom

to review the ALJ's decision.” Clifford, 227 F.3d at 872. A court may reverse a credibility

determination if it finds that the rationale provided is “unreasonable or unsupported.” Prochaska,

454 F.3d at 738 (citing Sims v. Barnhart, 442 F.3d 536, 538 (7th Cir.2006)). “[O]rdinarily a trier

of fact's credibility finding is binding on an appellate tribunal. But not if the finding is based on

errors of fact or logic.” Allord v. Barnhart, 455 F.3d 818,821 (7th Cir. 2006).

        In the present case, the ALJ first rejected the alleged severity of Plaintiff’s hand-related

limitations on the false basis there was “no EMG results or other objective medical evidence in

the record to support this.” (R. at 15) Such a conclusion is contradicted by the record and his own

decision. First, the state agency physicians reviewed an EMG from November of 2015 which they

deemed to demonstrate “Moderate rt CTS affecting sensory and motor components.” (R. at 98)

Further, the ALJ’s own decision acknowledges Plaintiff exhibited positive Tinel’s sign1 on

physical examination. (R. at 18) The record further indicated Plaintiff exhibited weakened grip

and numbness. (R. at 342, 347, 408, 410) Clearly, the ALJ’s rationale that there was “no EMG

results or other objective medical evidence in the record to support” Plaintiff’s alleged

hand-related impairments was a patently false and, therefore, a “patently wrong” reasoning for

rejecting his credibility.

        Finally, the ALJ found Plaintiff to be less than credible with relation to the alleged

severity and limiting effects of his physical impairments because he “reported going to the gym

regularly for the first six months of 2017, where he lifted weights, used the elliptical, and walked,

which helped him feel better.” (R. at 18) Plaintiff contends that such a rationale is patently wrong



                                                  26
because the ALJ totally mischaracterized the extent of Plaintiff’s gym attendance in his decision,

and the exercise was recommended by his doctors. In Carradine, the Seventh Circuit held that

prescribed exercise is certainly not inconsistent with disabling pain, “since exercise is one of the

treatments that doctors have prescribed for Carradine's pain, and she does not claim to be

paralyzed, we cannot see how her being able to walk two miles is inconsistent with her suffering

severe pain.” Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004). Moreover, Plaintiff

testified that his attempts at exercise failed and were not nearly as extensive as the ALJ

characterized them to be in his decision:

       Well, yeah. I wasn't lifting weights, like you know, hitting hard, but they have
       resistance. That's what my physical therapy was. Like you had to use bands rubber
       bands for resistance, so I had to use those a little bit. And, I tried getting on a
       treadmill, and I mean it wasn't a regular -- I don't know why it said regular. I only
       went for like a month. Maybe four times.

(R. at 626) Plaintiff argues that such a broad mischaracterization of Plaintiff’s exercise routine

combined with the activity’s therapeutic purpose renders such a rationale for concluding

exaggeration on the part of the Plaintiff to be a wholly illogical one.

       In response, the Commissioner does not contest the fact that the ALJ rejected Plaintiff’s

allegations of hand-related limitations on the basis there was “no EMG results or other objective

medical evidence in the record to support this.” (R. at 15) His own agency-contracted physicians

acknowledged the existence of an EMG which demonstrated “moderate rt CTS affecting sensory

and motor components” of the nerves in his dominant upper extremity. (R. at 89, 98). There is not

a more objective demonstration of etiology which could corroborate Plaintiff’s allegation he had

difficulty using his right dominant hand. Moreover, a multitude of correlative clinical findings

also exist within the record: positive Tinel’s sign on physical examination (R. at 18); weakened



                                                 27
grip and numbness. (R. at 342, 347, 408, 410). The notion there was no objective evidence to

corroborate Plaintiff’s alleged hand-related limitation is simply false and thus “patently wrong.”

       The Commissioner also does not contest the fact that the ALJ gave no consideration to

Plaintiff’s testimony regarding his extremely limited attempts to go to the gym in compliance

with the order of his doctors. Rather, like the ALJ, the Commissioner insists on relying on a

characterization of Plaintiff’s rehabilitation attempts as a body building effort. Nor does the

Commissioner attempt to distinguish the facts of the instant case from those in Carradine v.

Barnhart, 360 F.3d 751, 755 (7th Cir. 2004). That Plaintiff tried to improve his condition through

rehabilitation exercises recommended by his treating doctors, exercises which he testified he

could not sustain than on more than four occasions, does not demonstrate that he was dishonest

with regard to the use of his hands. Using such a rationale to come to such a conclusion was

patently wrong. This, remand is appropriate on this issue also.

                                             Conclusion

       On the basis of the foregoing, the decision of the ALJ is hereby REMANDED for further

proceedings consistent with this Opinion.



Entered: March 9, 2020.


                                                          s/ William C. Lee
                                                          William C. Lee, Judge
                                                          United States District Court




                                                 28
